On Application for Rehearing

PER CURIAM.
The application for rehearing is granted. The opinion released January 12, 2001, is withdrawn. Further, permission to appeal is withdrawn, and this case is remanded to the Jefferson Circuit Court for further proceedings consistent with Marsh v. Green, 782 So.2d 223 (Ala.2000), and § 12-21-45, Ala.Code 1975.
APPLICATION GRANTED; OPINION OF JANUARY 12, 2001, WITHDRAWN; PERMISSION TO APPEAL WITHDRAWN; REMANDED.
MOORE, C.J., and HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.